Case 2:20-cv-03862-WDK-JC Document 26 Filed 09/29/20 Page 1 of 2 Page ID #:161



  1

  2

  3

  4

  5

  6

  7

  8                          UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
  9

 10     G & G Closed Circuit Events, LLC,     CASE NO. 2:20-cv-03862-WDK-JC
 11
                               Plaintiff,     ORDER GRANTING
 12
                                              STIPULATION OF DISMISSAL OF
 13                   vs.                     PLAINTIFF’S COMPLAINT AGAINST
 14
                                              DEFENDANTS ARAX BOGOSIAN
       Arax Bogosian, et al,                  AND LOS ROBLES VENTURES, INC.
 15

 16                            Defendants.
 17
            IT IS HEREBY STIPULATED by and between Plaintiff G & G CLOSED
 18

 19   CIRCUIT EVENTS, LLC and Defendants ARAX BOGOSIAN and LOS ROBLES
 20
      VENTURES, INC. that the above-entitled action is hereby dismissed with prejudice
 21

 22   against ARAX BOGOSIAN and LOS ROBLES VENTURES, INC..
 23
      ///
 24

 25   ///
 26
      ///
 27

 28   ///

      ORDER RE:
      STIPULATION OF DISMISSAL
      Case No. 2:20-cv-03862-WDK-JC
      PAGE 1
Case 2:20-cv-03862-WDK-JC Document 26 Filed 09/29/20 Page 2 of 2 Page ID #:162



  1
            This dismissal is made pursuant to Federal Rules of Civil Procedure 41(a)(1).
  2
      Each Party referenced-above shall bear its own attorneys’ fees and costs.
  3

  4

  5

  6
      IT IS SO ORDERED:
  7

  8

  9

 10
      ________________________________              Dated: September 29, 2020
 11
      The Honorable William D. Keller
 12   United States District Court
 13   Central District of California
 14   ///
 15
      ///
 16

 17   ///
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


      ORDER RE:
      STIPULATION OF DISMISSAL
      Case No. 2:20-cv-03862-WDK-JC
      PAGE 2
